DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 05/10/2022. The examiner acknowledges the amendments to claims 1, 4 – 5, 7 – 8, 10 – 11, and 14 - 17. Claim 2 is cancelled. Claims 18 – 21 are new. Claims 1 and 3 - 21 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 7, filed 05/10/2022, with respect to the objections to claims 14 - 15 have been fully considered and are persuasive.  The objections to claims 14 - 15 have been withdrawn. 
Applicant’s arguments, see pg 7, second to last paragraph, regarding the torsional springs of US 20150126829 A1 to Bernstein (cited in previous Office Action) being unable to allow the magnet they are attached to continuously rotate as long as a corresponding external motive force is applied, filed 05/10/2022, with respect to the USC 102 and 103 rejections of claims 1 and 3 - 17 have been fully considered and are persuasive.  The USC 102 and 103 rejections of claims 1 and 3 - 17 have been withdrawn.

Allowable Subject Matter
Claim 1 and 3 – 21 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 7 – 8, and 17 are allowable because they comprise allowable subject matter comprising a probe for use in a body comprising at least one magnetic element that is rotatably arranged within said housing, wherein said magnetic element is configured to continue to rotate in a first direction as long as a corresponding external motive force is applied. The closest prior art of record, US 20150126829 A1 to Bernstein (cited in previous Office Action), teaches a magnet (208) configurable to rotate when a force external to the magnet is applied to it in order to scavenge energy [0030] (Fig 3). However, the magnet is coupled to torsional springs (206) [0027] (Fig 3). The torsional springs prevent the magnet from rotating in a direction when they have reached the physical limit they can coil or uncoil, even when a force is continuously applied to the magnet itself.
Claims 3 - 6, 9 – 16, and 18 – 21 are allowed for depending from the allowable subject matter of claims 1, 7, and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791